><>53-/¥
                                ELECTRONIC RECORD




COA # 14-13-00915-CR                                             OFFENSE: Theft


STYLE: Tommie Lee Jackson v The State of Texas                   COUNTY: Harris

                                                                                 th r>:.
COA DISPOSITION: Affirmed                                        TRIAL COURT: 174"' District Court


DATE: November 18. 2014     Publish: Yes                            TC CASE #:1366858




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Tommie Lee Jackson v The State of Texas

CCA#


        APPELLANT">S
FOR DISCRETIONARY REVIEW IN CCA IS:
                                    Petition     CCA Disposition:
                                                 DATE:
                                                                           11*53 ~n
                                                 JUDGE:

DATE:      0O-lljljL0iy                          SIGNED:                       PC:

JUDGE:       fM Cu>Usfi*t>-                      PUBLISH:                      DNP:




                                                                     *




                                                                                        MOTION FOR


                                                         FOR REHEARIIMG IN CCA IS:


                                                      JUDGE:


                                                                              ELECTRONIC RECORD